701 N.W.2d 745 (2005)
Ciaramitaro
v.
AAA Michigan.
No. 128963. COA No. 261904.
Supreme Court of Michigan.
July 15, 2005.
It appearing to this Court that the case of Devillers v. Auto Club Ins. Ass'n (Docket No. 126899) is pending before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case. The motion to stay proceedings pending appeal is DENIED.